PER CURIAM.
As the right to maintain this action and the order of arrest granted herein both depend upon the construction to-be given to the agreement entered into between the parties to this action, and as this construction may depend upon the course of business of the parties under it, which course of business can only be satisfactorily established upon the trial, we think that upon this-appeal we should not attempt such construction, and therefore affirm the order appealed from, with $10 costs and disbursements.